Management’s Discussion and Analysis of Financial Condition and Results of Operations Dollars in millions except per share amounts Selected Financial and Operating Data Dollars in millions except per share amounts At December 31 or for the year ended: 2007 2006 2 2005 3 2004 2003 Financial Data 1 Operating revenues $ 118,928 $ 63,055 $ 43,764 $ 40,733 $ 40,498 Operating expenses $ 98,524 $ 52,767 $ 37,596 $ 34,832 $ 34,214 Operating income $ 20,404 $ 10,288 $ 6,168 $ 5,901 $ 6,284 Interest expense $ 3,507 $ 1,843 $ 1,456 $ 1,023 $ 1,191 Equity in net income of affiliates $ 692 $ 2,043 $ 609 $ 873 $ 1,253 Other income (expense) – net $ 615 $ 393 $ 397 $ 1,414 $ 2,370 Income taxes $ 6,253 $ 3,525 $ 932 $ 2,186 $ 2,857 Income from continuing operations $ 11,951 $ 7,356 $ 4,786 $ 4,979 $ 5,859 Income from discontinued operations, net of tax 4 $ - $ - $ - $ 908 $ 112 Income before extraordinary item and cumulative effect of accounting changes $ 11,951 $ 7,356 $ 4,786 $ 5,887 $ 5,971 Net income 5 $ 11,951 $ 7,356 $ 4,786 $ 5,887 $ 8,505 Earnings per common share: Income from continuing operations $ 1.95 $ 1.89 $ 1.42 $ 1.50 $ 1.77 Income before extraordinary item and cumulative effect of accounting changes $ 1.95 $ 1.89 $ 1.42 $ 1.78 $ 1.80 Net income 5 $ 1.95 $ 1.89 $ 1.42 $ 1.78 $ 2.56 Earnings per common share – assuming dilution: Income from continuing operations $ 1.94 $ 1.89 $ 1.42 $ 1.50 $ 1.76 Income before extraordinary item and cumulative effect of accounting changes $ 1.94 $ 1.89 $ 1.42 $ 1.77 $ 1.80 Net income 5 $ 1.94 $ 1.89 $ 1.42 $ 1.77 $ 2.56 Total assets $ 275,644 $ 270,634 $ 145,632 $ 110,265 $ 102,016 Long-term debt $ 57,255 $ 50,063 $ 26,115 $ 21,231 $ 16,097 Construction and capital expenditures $ 17,717 $ 8,320 $ 5,576 $ 5,099 $ 5,219 Dividends declared per common share 6 $ 1.47 $ 1.35 $ 1.30 $ 1.26 $ 1.41 Book value per common share $ 19.09 $ 18.52 $ 14.11 $ 12.27 $ 11.57 Ratio of earnings to fixed charges 4.91 5.01 4.11 6.32 6.55 Debt ratio 35.7 % 34.1 % 35.9 % 40.0 % 32.0 % Weighted-average common shares outstanding (000,000) 6,127 3,882 3,368 3,310 3,318 Weighted-average common shares outstanding with dilution (000,000) 6,170 3,902 3,379 3,322 3,329 End of period common shares outstanding (000,000) 6,044 6,239 3,877 3,301 3,305 Operating Data Wireless customers (000) 7 70,052 60,962 54,144 49,132 24,027 In-region network access lines in service (000) 8 61,582 66,469 49,413 52,356 54,683 Broadband connections (000) 9 14,156 12,170 6,921 5,104 3,515 Number of employees 309,050 304,180 189,950 162,700 168,950 1 Amounts in the above table have been prepared in accordance with U.S. generally accepted accounting principles. 2 Our 2006 income statement amounts reflect results from BellSouth Corporation (BellSouth) and AT&T Mobility LLC (AT&T Mobility), formerly Cingular Wireless LLC, for the two days following the December 29, 2006 acquisition. Our 2006 balance sheet and end-of-year metrics include 100% of BellSouth and AT&T Mobility. Prior to the December 29, 2006 BellSouth acquisition, AT&T Mobility was a joint venture in which we owned 60% and was accounted for under the equity method. 3 Our 2005 income statement amounts reflect results from AT&T Corp. for the 43 days following the November 18, 2005 acquisition. Our 2005 balance sheet and end-of-year metrics include 100% of AT&T Corp. 4 Our financial statements reflect results from our sold directory advertising business in Illinois and northwest Indiana as discontinued operations. The operational results and the gain associated with the sale of that business are presented in “Income from discontinued operations, net of tax.” 5 Amounts include the following extraordinary item and cumulative effect of accounting changes: 2003, extraordinary loss of $7 related to the adoption of FIN 46 “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51” and the cumulative effect of accounting changes of $2,541, which includes a $3,677 benefit related to the adoption of SFAS No. 143, “Accounting for Asset Retirement Obligations” and a $1,136 charge related to the January 1, 2003 change in the method in which we recognize revenues and expenses related to publishing directories from the “issue basis” method to the “amortization” method. 6 Dividends declared per common share in 2003 included three additional dividends totaling $0.25 per share above our regular quarterly dividend payout. 7 The number presented represents 100% of AT&T Mobility cellular/PCS customers. The 2004 number includes customers from the acquisition of AT&T Wireless Services, Inc. 8 In-region represents access lines serviced by our incumbent local exchange companies (in 22 states since the BellSouth acquisition and in 13 states prior to that acquisition). Beginning in 2006 the number includes BellSouth lines in service. 9 Broadband connections include in-region DSL lines, in-region U-verse high-speed Internet access and satellite broadband. 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations, continued Dollars in millions except per share amounts For ease of reading, AT&T Inc. is referred to as “we,” “AT&T” or the “Company” throughout this document and the names of the particular subsidiaries and affiliates providing the services generally have been omitted. AT&T is a holding company whose subsidiaries and affiliates operate in the communications services industry both in the United States and internationally providing wireless and wireline telecommunications services and equipment as well as directory advertising and publishing services. You should read this discussion in conjunction with the consolidated financial statements and accompanying notes. A reference to a “Note” in this section refers to the accompanying Notes to Consolidated Financial Statements. In the tables throughout this section, percentage increases and decreases that equal or exceed 100% are not considered meaningful and are denoted with a dash. Results of Operations Consolidated ResultsOur financial results are summarized in the table below. We then discuss factors affecting our overall results for the past three years. These factors are discussed in more detail in our “Segment Results” section. We also discuss our expected revenue and expense trends for 2008 in the “Operating Environment and Trends of the Business” section. We completed our acquisition of BellSouth Corporation (BellSouth) on December 29, 2006. We thereby acquired BellSouth’s 40% economic interest in AT&T Mobility LLC (AT&T Mobility), formerly Cingular Wireless LLC (Cingular), resulting in 100% ownership of AT&T Mobility. Our consolidated results in 2006 include BellSouth’s and AT&T Mobility’s operational results for the final two days of the year. Prior to the acquisition, we reported the income from our 60% share of AT&T Mobility as equity in net income. We completed our acquisition of AT&T Corp. (ATTC) on November 18, 2005 and have included ATTC results during 2006 and for the 43-day period ended December 31, 2005. In accordance with U.S. generally accepted accounting principles (GAAP), operating results from BellSouth, AT&T Mobility and ATTC prior to their respective acquisition dates are excluded. Percent Change 2007 vs. 2006 vs. 2007 2006 2005 2006 2005 Operating revenues $ 118,928 $ 63,055 $ 43,764 88.6 % 44.1 % Operating expenses 98,524 52,767 37,596 86.7 40.4 Operating income 20,404 10,288 6,168 98.3 66.8 Income before income taxes 18,204 10,881 5,718 67.3 90.3 Net income 11,951 7,356 4,786 62.5 53.7 Diluted earnings per share 1.94 1.89 1.42 2.6 33.1 Overview Operating incomeAs noted above, 2007 revenues and expenses reflect the addition of BellSouth’s and AT&T Mobility’s results while our 2006 results only include two days of their results. Additionally, 2006 revenues and expenses reflect the addition of ATTC’s results while our 2005 results include only 43 days. Accordingly, the following discussion of changes in our revenues and expenses is significantly affected by these acquisitions. Our operating income increased $10,116, or 98.3%, in 2007 and $4,120, or 66.8%, in 2006. Our operating income margin increased from 14.1% in 2005 to 16.3% in 2006 and to 17.2% in 2007. Operating income in 2007 increased primarily due to the acquisition of BellSouth and increased in 2006 primarily due to the acquisition of ATTC. The increased operating margins reflect expense reductions through merger synergies, the addition of the higher-margined wireline operations at BellSouth in 2007 and operational improvements partially offset by additional amortization expense on those intangibles identified at the time of our acquisitions and by non-merger severance. As we amortize several merger-related intangible assets using the sum-of-the-months-digits method, amortization expense decreases as the amount of time we hold the asset increases. Our operating income was slightly offset by the continued decline of our retail access lines due to increased competition, as customers continued to disconnect both primary and additional lines and switched to competitors’ wireless, Voice over Internet Protocol (VoIP) and cable offerings for voice and data. While we lose the wireline voice revenues, we have the opportunity to increase wireless service revenue should customers choose AT&T Mobility as their alternative provider. 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations, continued Dollars in millions except per share amounts Operating revenues increased $55,873, or 88.6%, in 2007 and $19,291, or 44.1%, in 2006. These increases were primarily due to our acquisitions and to an increased demand for data products.
